Citation Nr: 1600966	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  14-17 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II.  

2.  Entitlement to service connection for diabetes mellitus, type II.  

3.  Entitlement to service connection for arthritis.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The statement of the case (SOC) was issued by the RO in Winston-Salem, North Carolina.    

The issues of entitlement to service connection for diabetes mellitus and arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2009 rating decision, the RO denied service connection for diabetes mellitus, type II; the Veteran did not appeal that decision, nor was any new and material evidence received within the appeal period.  

2.  Additional evidence received since the July 2009 rating decision is new, and when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the claim for service connection for diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The July 2009 rating decision, which denied service connection for diabetes mellitus, type II, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2009); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

2.  New and material evidence has been received to reopen a claim for service connection for diabetes mellitus, type II.  38 U.S.C.A. §§ 5108 , 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the favorable disposition herein of the Veteran's claim to reopen, there is no prejudice to the Veteran in adjudicating the appeal to reopen without further discussion of VA's duties to notify and assist.

A claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 3.160, 20.201, 20.302.  

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain diseases are deemed associated with herbicide exposure, under current VA law, including Type 2 diabetes.  Such diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2002) and 38 C.F.R. § 3.307(d) are also satisfied.  

A Veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3rd 1039, 1045 (Fed. Cir. 1994).  However, the Court of Veterans Appeals has held that where the issue involves medical causation, competent medical evidence which indicates that the claim is plausible or possible is required to set forth a well-grounded claim.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

Service connection for diabetes mellitus, type II, was initially denied by a RO decision in July 2009 on the grounds that the evidence did not show that the Veteran was exposed to herbicides, and the Veteran's service treatment records (STRs) were negative for diabetes mellitus.  No appeal was taken from that determination, and new and material evidence was not received within the one-year appeal period.  As such, that decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2009); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  Thus, the Veteran's service connection claim may be considered on the merits only if new and material evidence has been received since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  

Since the last final denial, VA has received a May 2014 VA Form 9 appeal containing a lay statement from the Veteran that he went swimming in Da Nang harbor during service.  Without considering the merits of the evidence, the Board finds that it has received new and material evidence sufficient for the limited purposes of reopening the claim.  This evidence is presumed credible for these purposes.  Justus v. Principi, 3 Vet. App. 510 (1992).  The new evidence relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156, 4.125(a).  It raises a reasonable possibility of establishing the claim in that it relates to an in-service event or injury.  Id.  Therefore, the evidence is new and material.  Such new and material evidence having been received, the claim is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for diabetes mellitus, type II, is reopened, and to this extent only, the appeal is granted.  


REMAND

As noted above, certain diseases are deemed associated with herbicide exposure, under current VA law, including Type 2 diabetes.  Such diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2002) and 38 C.F.R. § 3.307(d) are also satisfied.  

A veteran who, during active naval service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  As such, VA must consider in this case whether the Veteran is entitled to the presumption of exposure to an herbicide agent under the provisions of 38 C.F.R. § 3.307(a)(6)(iii) or whether there has otherwise been demonstration of exposure to an herbicide agent during service, consistent with Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).    

The Veteran has asserted in a September 2007 Agent Orange examination that he served on board the USS Blue, and that he was onshore at Da Nang I CORPS.  Upon remand, the AOJ should attempt to verify this statement.  Contact the Veteran and ask that he provide a timeframe for when he went onshore at Da Nang I CORPS, and proceed to request the Veteran's personnel records, as well as deck logs for the USS Blue for the time period identified by the Veteran.  

The Veteran's DD Form 214 reflects that the Veteran served aboard the USS Blue.  Athough this vessel was in the official waters ofVietnam, there is no indication that the Veteran ever went ashore during this time.  Nevertheless, the Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) held that VA's interpretation of the regulations designating certain bodies of water offshore as "blue water," rather than inland, "brown water" waterway, was inconsistent with the purpose of VA regulations pertaining to inland waterways and the presumption of herbicide exposure in the Republic of Vietnam.  Gray v. McDonald, 27 Vet. App. 313 (2015).  The Court held that a fact-based assessment must be made regarding the probability of herbicide exposure even with regard to offshore areas not traditionally considered inland waterways.  The Court remanded the matter for VA to reevaluate its definition of inland waterways.  The Court also pointed out that although the herbicide exposure presumption is purportedly applied where there is evidence of spraying, the documents the Secretary relied upon were devoid of any indication that VA made a fact-based assessment of the probability of exposure in the offshore water location from aerial spraying.  Also, to date, VA has issued no official change in policy or regulation to reevaluate its definition of inland waterways pursuant to Gray.  In view of the foregoing, the Board finds that this case is not ready for appellate consideration.  Again, the Veteran's ship has not been identified as a ship that operated on Vietnam's inland waterways, docked to shore or pier in Vietnam, operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore, or operated on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  Additionally, there has been no fact-based assessment of the probability of exposure in the offshore water location, to include from aerial spraying.  As such, development is required for the RO to obtain a fact-based assessment of the probability of herbicide exposure in the offshore water location of the USS Blue, to include from aerial spraying, and to await VA's official reevaluation of its definition of inland waterways, pursuant to Gray.

A January 2013 VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, identified a Dr. M. as treating the Veteran for arthritis and diabetes.  These treatment records have not been requested by the RO, and should be requested upon remand.  

Accordingly, the case is REMANDED for the following action:

1. Using the January 2013 VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, contact Dr. M. and request all records related to the treatment of the Veteran.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B) (West 2002 & Supp. 2013)).

2.  Contact the Veteran, and ask that he provide a specific timeframe for the period when he went onshore at Da Nang I CORPS, as he reported in a September 2007 Agent Orange examination.  Thereafter, contact the National Archives and Records Administration (NARA), or the appropriate records repository, and request deck logs of the USS Blue for the timeframe specified by the Veteran.  

3.  Contact the National Personnel Records Center (NPRC), or any other appropriate records repository, and request the Veteran's personnel records.  

4.  The AOJ must review the locations of the USS Blue (DD-744) during the Vietnam era to specifically address, in light of the decision in Gray, whether the Veteran was exposed to herbicides.  In this regard, the RO must make or obtain a fact-based assessment of the probability of exposure to an herbicide agent, to include from aerial spraying, while in the official waters of the Republic of Vietnam.

5.  If inservice herbicide exposure cannot be presumed, the AOJ must provide the Veteran a complete and carefully reasoned rationale for that opinion.  The AOJ must then: (a) notify the Veteran of the specific records, if any, that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action, if any, it will take with respect to the claim. The Veteran must then be given an opportunity to respond.

6.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.    

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


